Citation Nr: 0113604	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  94-48 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether clear and unmistakable error was committed in a 
rating decision of February 19, 1962, denying the claim of 
service connection for a pilonidal cyst.  

2.  Entitlement to an earlier effective date for the grant of 
service connection for a pilonidal cyst.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran had active duty for training from January 1957 to 
July 1957.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The veteran initiated a claim for an earlier effective date 
in June 1997.  In a letter dated in August 1997, the RO 
informed the veteran that, because he was seeking to disagree 
with the RO's establishment of an effective date in the 
rating decision dated in August 1995, his Notice of 
Disagreement as to the effective date was not timely.  The 
veteran then filed a Notice of Disagreement with this 
determination by the RO in September 1997.  

In March 1999, the Board remanded this matter for additional 
development of the record.  

In March 1999, the veteran then asserted a claim for clear 
and unmistakable error in a prior rating decision dated on 
February 19, 1962.  In a letter dated in June 1999, the RO 
determined that the February 19, 1962, rating decision had 
not involved clear and unmistakable error.  

The veteran disagreed with this determination in 
correspondence dated in July 1999 and subsequently perfected 
his appeal as to the issues of clear and unmistakable error 
in a prior rating decision and an earlier effective date for 
the award of service connection for a pilonidal cyst in 
September 1999.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  As the veteran did not enter a timely appeal from the 
February 19, 1962 rating decision which denied his original 
claim of service connection for pilonidal cyst, this rating 
action became a final decision based on the evidence then of 
record.  

3.  The veteran has not shown that the RO failed to consider 
highly probative evidence or that the applicable statutory or 
regulatory provisions were incorrectly applied by the RO in 
connection with its February 19, 1962, rating decision.  

4.  An effective date earlier than May 10, 1994, the date of 
receipt of the veteran's request to reopen his claim of 
service connection for a pilonidal cyst, is not assignable.  



CONCLUSIONS OF LAW

1.  The February 19, 1962, rating decision by the RO denying 
the veteran's claim of service connection for pilonidal cyst 
did not involve clear and unmistakable error.  38 U.S.C.A. 
§§ 1131, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2000).  

2.  An effective date prior to May 10, 1994, for the award of 
service connection for a pilonidal cyst is not assignable by 
operation of law.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has considered this new legislation with regard to 
the veteran's claims. It is noted in this regard that the 
veteran has submitted additional evidence subsequent to the 
case being transferred to the Board in March 2001.  This 
evidence was not of record at the time of the most recent 
Supplemental Statement of the Case (SSOC) and has not 
previously been considered by the RO.  In this respect, the 
regulations provide that any pertinent evidence submitted by 
the veteran or representative which is accepted by the Board 
must be referred to the RO for review and preparation of a 
SSOC, unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304 (c) (2000).  

Although the veteran has not waived his procedural rights in 
this regard, the Board has determined that a remand for 
consideration of this evidence, which merely demonstrates 
that the veteran was receiving treatment from a private 
physician for his pilonidal cyst between the years 1960 to 
1967, and issuance of an SSOC, is not required in this case.  
Specifically, a review of this evidence shows that, to the 
extent that it is not duplicative, it primarily pertains to 
treatment for the condition, and does not contain pertinent 
evidence to address the specific issues at hand.  

Accordingly, the Board finds that the evidence received 
subsequent to the case being transferred to the Board in 
March 2001 is not pertinent evidence for which a remand is 
required under 38 C.F.R. § 20.1304 (c) and that no further 
assistance in developing the facts pertinent to his claims is 
required.  


I.  Clear and unmistakable error

In the absence of clear and unmistakable error, RO decisions 
which are not appealed become final after one year and are 
not thereafter subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even when 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Russell v. Principi, 3 Vet. App. 310. 313 (1992).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the veteran must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo, 6 
Vet. App. 44.  That is, he must argue that either the correct 
facts were not considered by the RO or that applicable law 
and regulations were not correctly applied in the February 
19, 1962 decision by the RO.  Such a determination must be 
based on the evidentiary record and the law that existed at 
the time of the prior decision.  Eddy v. Brown, 9 Vet. App. 
52, 57 (1996).  

The evidence available at the time of the February 19, 1962, 
rating decision included the veteran's service medical 
records, copies of records from three private treating 
physicians and two lay statements.  

A careful review of the veteran's service medical records 
shows that, at entrance, the veteran was noted to have a 
pilonidal cyst scar with no evidence of infection at that 
time.  Subsequent entries show that, in early June 1957, the 
veteran was referred to the surgical clinic for a slightly 
draining small sinus and surgical scar related to his 
pilonidal cystic disease.  No evidence of infection was 
indicated.  The veteran was discharged from the clinic after 
the area had been shaved and cleaned.  Discharge examination 
in June 1957 was negative. 

A lay statement submitted in support of the veteran's claim 
and dated in January 1962 included a notation to the effect 
that the veteran had undergone an operation to repair the 
pilonidal cyst in May 1956, but that the cyst had reopened 
during basic training and had never completely healed.  

In the remaining lay statement received in February 1962, the 
author indicated that, since the veteran had been discharged 
from service, he had been experiencing difficulty in the 
region of the cyst.  

Finally, the private treatment reports submitted in support 
of the veteran's claim confirmed that the veteran had 
undergone an operation to treat a pilonidal sinus in May 1956 
and that it had never completely healed and drained 
intermittently.  The veteran apparently received treatment 
for an infected pilonidal cyst with drainage in March 1961.  

Based on this evidence, the RO issued a rating decision dated 
February 19, 1962, denying the claim of service connection 
for a pilonidal cyst on the basis that there was no evidence 
of any injury or aggravation of this condition, which was 
clearly preexisting, during his period of military service.  

In the instant case, the veteran contends that service 
connection should have been granted in February 1962 based on 
the evidence of record at that time.  Specifically, he 
asserts that the service medical records document that his 
pilonidal cyst condition was aggravated by service.

In essence, the veteran's argument amounts to a mere 
assertion of a disagreement with how the RO evaluated the 
facts before it in February 1962.  Consequently, the 
veteran's allegations are not of the kind that would amount 
to clear and unmistakable error on its face.  He has not 
argued that the correct facts, as they were known at the time 
of the February 1962 rating decision, were not before the 
adjudicator, or that the statutory or regulatory provisions 
then extant were incorrectly applied.  

Furthermore, no assertion has been made with any degree of 
specificity as to what error of fact was made or how a 
different application of the law and regulations would 
dictate a "manifestly different" result.  Fugo at 44.  

Rather, he has merely asserted that the RO should have viewed 
the evidence differently--that the RO should have interpreted 
his service medical records as demonstrating that his 
condition had been aggravated in service.  This is an 
assertion which is inadequate to raise a claim of clear and 
unmistakable error.  Id.  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a [clear and unmistakable error] claim," and the 
appellant has failed to meet the legal requirement, the claim 
must be denied.  Luallen v. Brown, 8 Vet. App. 92 (1995).  


II.  Earlier effective date

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).  

In February 1962, the RO denied the veteran's claim of 
service connection for a pilonidal cyst and provided the 
veteran with notification of that decision and his appellate 
rights.  In the absence of a timely filed appeal, that 
decision became final.  

Many years later, on May 10, 1994, the veteran filed a 
request to reopen his claim.  By rating action dated in April 
1995, the RO ultimately reopened the veteran's claim and 
granted service connection for a pilonidal cyst, assigning a 
noncompensable evaluation effective on May 10, 1994, the date 
of receipt of the veteran's request to reopen his claim.  

In the instant case, as the veteran was awarded service 
connection based on new and material evidence following an 
earlier denial, the applicable laws and regulations dictate 
that the effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later.  As the 
veteran's claim to reopen was received on May 10, 1994, the 
effective date cannot be earlier.  

Thus, the Board finds that the effective date in this case 
can be no earlier than May 10, 1994, for the award of service 
connection for pilonidal cyst by operation of law.  38 C.F.R. 
§ 3.400(q)(1)(ii).  






ORDER

As the rating decision of February 19, 1962, denying the 
claim of service connection for a pilonidal cyst did not 
involve clear and unmistakable error, the appeal is denied.  

The claim for an effective date earlier than May 10, 1994, 
for an award of service connection for a pilonidal cyst is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

